       Case 1:20-cv-00130-JB-SCY Document 17 Filed 02/27/21 Page 1 of 6




                       IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF NEW MEXICO


QUINN A. RANSOM,

       Petitioner,

vs.                                                                      No. CIV 20-0130 JB/SCY

GARY MARICEL, Warden and
ATTORNEY GENERAL FOR
THE STATE OF NEW MEXICO,

       Respondents.

                         MEMORANDUM OPINION AND ORDER

       THIS MATTER comes before the Court on the Plaintiff’s Motion for Extension to File

Petition to Show Cause, filed April 20, 2020 (Doc. 15)(“Motion”). Plaintiff Quinn A. Ransom

appears to seek reconsideration of the Memorandum Opinion and Order, filed April 20, 2020 (Doc.

13)(“MOO”), dismissing his habeas action as moot, and for failure to prosecute, see Motion at 1;

MOO at 4. Because Ransom does not demonstrate good grounds for reconsideration, the Court

denies the Motion.

                                        BACKGROUND

       Ransom initiated this action on February 13, 2020, by filing a Petition for Writ of Habeas

Corpus Under 28 U.S.C. § 2254. See Petition for Writ of Habeas Corpus Under 28 U.S.C. § 2254,

filed February 13, 2020 (Doc. 1)(“Petition”). At the time, he was incarcerated at the Northeast

New Mexico Correctional Facility (“Northeast Correctional”) in Clayton, New Mexico. See

Petition at 38. The Petition challenges the following three state criminal convictions: (i) two

counts of automobile burglary in violation of N.M.S.A. § 30-16-03(b); (ii) attempted automobile

burglary in violation of N.M.S.A. § 30-16-03(b); and (iii) possession of burglary tools in violation
        Case 1:20-cv-00130-JB-SCY Document 17 Filed 02/27/21 Page 2 of 6




of N.M.S.A. § 30-16-05. See Petition ¶ 5, at 1. A jury convicted Ransom of those charges on or

about April 14, 2016. See Petition ¶ 6, at 1. In the Petition, Ransom alleges that his state custody

is unconstitutional, because he did not receive a speedy trial, trial counsel was ineffective, and trial

counsel had a conflict. See Petition ¶ 12, at 5-9.

       The Court referred the matter to the Honorable Steven C. Yarbrough, United States

Magistrate Judge for the United States District Court for the District of New Mexico, to make

proposed findings and a recommended disposition, and to enter non-dispositive orders. See Order

of Reference in Prisoner Cases (Doc. 2)(“Referral Order”). The Clerk’s Office mailed a copy of

the Referral Order to Ransom at Northeast Correctional, but Northeast Correctional returned the

mailing as undeliverable with the notation “Return to Sender; No Longer UKA.” Mail Returned

As Undeliverable (dated Feb. 24, 2020), filed February 24, 2020 (Doc. 3). On February 27, 2020,

Magistrate Judge Yarbrough entered an Order to Cure Deficiencies.                 See Order to Cure

Deficiencies, filed February 27, 2020 (Doc. 4)(“Cure Order”). The Cure Order directs Ransom

to update his address and either prepay the five-dollar filing fee or, alternatively, to submit an

application to proceed in forma pauperis. See Cure Order at 1. Ransom timely complied with

both directives. On March 11, 2020, he prepaid the five-dollar habeas fee and filed a Notice of

Petitioner’s Change of Address (Doc. 10)(“Notice”). The Notice states: “This motion is to alert

the Court of Petitioner’s change of address to address: 6231 Gibson Blvd. SE apt # 229[,]

Albuquerque, NM 87108.         Petitioner was released from Clayton[’]s Detention Facility [on]

February 17, 2020.” Notice at 1.

       The Notice indicates Ransom is no longer “in custody” in violation of the Constitution of

the United States of America.        28 U.S.C. § 2254(a) (“[A] district court shall entertain an

application for a writ of habeas corpus in behalf of a person in custody pursuant to the judgment



                                                 - 2 -
        Case 1:20-cv-00130-JB-SCY Document 17 Filed 02/27/21 Page 3 of 6




of a State court only on the ground that he is in custody in violation of the Constitution or laws or

treaties of the United States”). Accordingly, on March 16, 2020, Magistrate Judge Yarbrough

ordered Ransom to show cause, if any, why the Court should not dismiss this habeas proceeding

as moot. See Order to Show Cause at 2, filed March 16, 2020 (Doc. 11)(“Show Cause Order”).

The Show Cause Order warns that, if “Ransom concedes the point or otherwise fails to show-

cause, the Court will dismiss the petition without further notice.” Order to Show Cause at 2.

The show-cause deadline was April 15, 2020. Ransom did not file a response as Magistrate Judge

Yarbrough directed.     The Postal Service returned the Show Cause Order as undeliverable,

reflecting that Ransom again severed contact without notifying the Court of his current address.

       On April 20, 2020, the Court entered the MOO dismissing this case along with a Final

Judgment. See MOO at 4; Final Judgment at 1, filed April 20, 2020 (Doc. 14). The Court

observed:

               Rule 41(b) of the Federal Rules of Civil Procedure authorizes the
       involuntary dismissal of an action “[i]f the plaintiff fails to prosecute or to comply
       with the [Federal Rules of Civil Procedure] or a court order.” Fed. R. Civ. P. 41(b).
       See AdvantEdge Bus. Grp. v. Thomas E. Mestmaker & Assocs., Inc., 552 F.3d
       1233, 1236 (10th Cir. 2009)(“A district court undoubtedly has discretion to
       sanction a party for failing to prosecute or defend a case, or for failing to comply
       with local or federal procedural rules.”)(internal citation omitted). As the United
       States Court of Appeals for the Tenth Circuit has explained, “the need to prosecute
       one’s claim (or face dismissal) is a fundamental precept of modern litigation . . . .”
       Rogers v. Andrus Transp. Services, 502 F.3d 1147, 1152 (10th Cir. 2007).
       “Although the language of Rule 41(b) requires that the defendant file a motion to
       dismiss, the Rule has long been interpreted to permit courts to dismiss actions sua
       sponte for a plaintiff’s failure to prosecute or comply with the rules of civil
       procedure or court[s’] orders.” Olsen v. Mapes, 333 F.3d 1199, 1204 n.3 (10th
       Cir. 2003).

              “Dismissals pursuant to Rule 41(b) may be made with or without
       prejudice.” Davis v. Miller, 571 F.3d 1058, 1061 (10th Cir. 2009). If dismissal
       is made without prejudice, “a district court may, without abusing its discretion,
       enter such an order without attention to any particular procedures.” Nasious v.
       Two Unknown B.I.C.E. Agents, at Arapahoe Cty. Justice Ctr., 492 F.3d 1158, 1162
       (10th Cir. 2016). Because “[d]ismissing a case with prejudice, however, is a

                                               - 3 -
       Case 1:20-cv-00130-JB-SCY Document 17 Filed 02/27/21 Page 4 of 6




       significantly harsher remedy -- the death penalty of pleading punishments -- [the
       Tenth Circuit has] held that, for a district court to exercise soundly its discretion in
       imposing such a result, it must first consider certain criteria.” Nasious v. Two
       Unknown B.I.C.E. Agents, at Arapahoe Cty. Justice Ctr., 492 F.3d at 1162. Those
       criteria include: (i) the degree of actual prejudice to the defendant; (ii) the amount
       of interference with the judicial process; (iii) the litigant’s culpability; (iv) whether
       the court warned the party in advance that dismissal of the action would be a likely
       sanction for noncompliance; (v) and lesser sanctions’ efficacy. See Nasious v.
       Two Unknown B.I.C.E. Agents, at Arapahoe Cty. Justice Ctr., 492 F.3d at 1162.

              Here, Ransom is no longer in custody, and he has failed to show cause why
       the Court should not dismiss this case. Thus, the Court will dismiss this case
       pursuant to rule 41(b) for failure to prosecute. See Olsen v. Mapes, 333 F.3d at
       1204. The dismissal will be without prejudice, after considering the factors in
       Nasious v. Two Unknown B.I.C.E. Agents, at Arapahoe County Justice Center.

See MOO at 3-4.

       The Court filed the MOO on April 20, 2020. See MOO at 1. Later that same day,

Ransom filed the Motion. See Motion at 1. In the Motion, Ransom seeks an unspecified

extension of the April 15, 2020 show-cause deadline to respond to the Show Cause Order. See

Motion at 1. Ransom explains the state judge revoked his probation and sent him back to custody

at the Central New Mexico Correctional Facility (“Central NM”). See Motion at 1, 3. In the

Motion, Ransom further indicates that his living situation is uncertain, and that he will provide a

new address at some point. See Motion at 1-2.

       The New Mexico inmate locator website reflects that Central NM released Ransom after

he filed the Motion, and he is not currently in custody. See Offender Search, New Mexico

Corrections Department, https://search.cd.nm.gov/ (last visited on February 24, 2021). The Court

takes “judicial notice of th[e] information regarding [Ransom’s] release that is available to the

public on the . . . inmate locator” websites. United States v. Robles-Ortega, No. 08-2143, 2009

WL 1969936, *1 n. 1 (10th Cir. July 9, 2009)(unpublished).1 See also Triplet v. Franklin, No.


       1
           The Court relies on United States v. Robles-Ortega and other unpublished Tenth Circuit

                                                - 4 -
         Case 1:20-cv-00130-JB-SCY Document 17 Filed 02/27/21 Page 5 of 6




06-6247, 365 F. App’x 86, 92 n.8 (10th Cir. Feb. 5, 2010)(unpublished)(taking judicial notice of

Oklahoma Department of Corrections’ website); N.M. ex rel. Richardson v. Bureau of Land

Mgmt., 565 F.3d 683, 702 n. 22 (10th Cir. 2009)(taking judicial notice of information on “[t]he

websites of two federal agencies”); Tenorio v. Gerlach, No. CIV 18-0240 JB/CG, 2020 WL

1308648, at *1 (D.N.M. Mar. 19, 2020)(Browning, J.)(explaining that courts are entitled to take

judicial of inmate locator websites). Ransom also failed to provide an updated address as D.N.M.

LR-Civ. 83.6 requires, and as he promised to do nearly ten months ago. See Motion at 1-2.

         Because Ransom filed the Motion after entry of the MOO and Judgment dismissing his

habeas case, the Court will consider whether there are grounds to set aside the dismissal ruling and

allow Ransom to respond to the Show Cause Order.

                                           ANALYSIS

         A motion to set aside a judgment filed within twenty-eight days of its entry is generally

analyzed under rule 59(e) of the Federal Rules of Civil Procedure. See Van Skiver v. United

States, 952 F.2d 1241, 1243 (10th Cir. 1991); Manco v. Werholtz, 528 F.3d 760, 761 (10th Cir.

2008).    Grounds for setting aside the judgment include: “(1) an intervening change in the

controlling law, (2) new evidence previously unavailable, and (3) the need to correct clear error or

prevent manifest injustice.” Servants of Paraclete v. Does, 204 F.3d 1005, 1012 (10th Cir. 2000).

A district court has considerable discretion in deciding whether to disturb a judgment under Rule

59(e). See Phelps v. Hamilton, 122 F.3d 1309, 1324 (10th Cir. 1997).



opinions herein to the extent their reasoned analysis is persuasive in the case before it. See 10th
Cir. R. 32.1(A)(“Unpublished opinions are not precedential, but may be cited for their persuasive
value.”). The Tenth Circuit has stated: “In this circuit, unpublished orders are not binding
precedent, . . . and . . . citation to unpublished opinions is not favored . . . . However, if an
unpublished opinion . . . has persuasive value with respect to a material issue in a case and would
assist the court in its disposition, we allow a citation to that decision.” United States v. Austin,
426 F.3d 1266, 1274 (10th Cir. 2005).

                                               - 5 -
       Case 1:20-cv-00130-JB-SCY Document 17 Filed 02/27/21 Page 6 of 6




       After carefully reviewing the Motion and the record, the Court concludes Ransom has not

demonstrated grounds for relief under Rule 59(e). Ransom does not offer new evidence, and the

law has not changed regarding procedural dismissals under rule 41 of the Federal Rules of Civil

Procedure. The Court dismissed Ransom’s habeas action under rule 41 after he repeatedly

severed contact with the Court and failed to prosecute his habeas action after his release from

custody. See MOO at 3-4. Ransom filed the instant Motion after briefly reentering prison, but

again severed contact after his release. See Motion at 1. The Court has waited over ten months

for Ransom to update his address, as promised, but he failed to comply. The Court currently has

no way to contact Ransom in connection with this proceeding.           See Mail Returned as

Undeliverable (dated May 4, 2020), filed May 4, 2020 (Doc. 16). Accordingly, the Court declines

to set aside the MOO or Final Judgment and reopen this case. The Court will deny the Motion,

to the extent Ransom either seeks an extension of time to respond to the Show Cause Order, or

reconsideration of the MOO and Final Judgment.

       IT IS ORDERED that the Plaintiff’s Motion for Extension to File Petition to Show Cause,

filed April 20, 2020 (Doc. 15), is denied.



                                                      _________________________________
                                                      UNITED STATES DISTRICT JUDGE


Parties:

Quinn A. Ransom
Albuquerque, New Mexico

       Plaintiff pro se




                                             - 6 -
